

EXHIBIT 10.1


GRIFFIN-AMERICAN HEALTHCARE REIT III, INC.
UP TO $1,900,000,000 IN SHARES OF COMMON STOCK
DEALER MANAGER AGREEMENT
February 26, 2014
Griffin Capital Securities, Inc.
18191 Von Karman Avenue, Suite 300
Irvine, California 92612


Ladies and Gentlemen:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation (the
“Company”), registered $1,900,000,000 in shares of its common stock, $0.01 par
value per share (the “Shares”), for sale to the public (the “Offering”), of
which (i) $1,750,000,000 in Shares are being offered pursuant to the primary
offering and (ii) $150,000,000 in Shares are being offered pursuant to the
Company’s distribution reinvestment plan (the “DRIP”) (SEC File No. 333-186073).
The Company reserves the right to reallocate the Shares being offered between
the primary offering and the DRIP. Except as described in the Prospectus (as
defined below) or in Section 5.1 hereof, the Shares are to be sold pursuant to
the primary offering for a cash price of $10.00 per Share and the Shares are to
be sold pursuant to the DRIP for $9.50 per Share.
The Company hereby appoints Griffin Capital Securities, Inc., a California
corporation (the “Dealer Manager”), as its exclusive agent and principal
distributor during the Offering Period (as defined below) for the purpose of
selling for cash, on a best efforts basis, the Shares through such securities
dealers that the Dealer Manager may retain (individually, a “Dealer” and
collectively, the “Dealers”), all of whom shall be members of the Financial
Industry Regulation Authority, Inc. (“FINRA”), pursuant to a Participating
Dealer Agreement in the form attached to this Agreement as Exhibit A (the
“Participating Dealer Agreement”). The Dealer Manager may also sell Shares for
cash directly to its own clients and customers subject to the terms and
conditions stated in the Prospectus. The Dealer Manager hereby accepts such
agency and distributorship and agrees to use its best efforts to sell the Shares
on said terms and conditions, commencing promptly in jurisdictions in which the
Shares are registered or qualified for sale or in which such offering is
otherwise permitted.
The term “Offering Period” shall mean that period during which Shares may be
offered for sale, commencing on the date hereof and during which period offers
and sales of the Shares shall occur continuously unless and until the Offering
is terminated as provided in Section 11 hereof, except that the Dealer Manager
and the Dealers shall immediately suspend or terminate the offering of the
Shares, in total or in any state or states, upon request of the Company at any
time and shall resume offering the Shares upon subsequent request of the
Company. The Offering Period shall in all events terminate upon the sale of all
of the Shares. Upon termination of the Offering Period, the Dealer Manager’s
agency and this Agreement shall terminate without obligation on the part of the
Dealer Manager or the Company except as set forth in this Agreement.
In connection with the sale of Shares, the Company hereby agrees with you, the
Dealer Manager, as follows:
1.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY. As an inducement to the Dealer
Manager to enter into this Agreement, the Company represents and warrants to the
Dealer Manager that:

1.1.
The Company has prepared and filed with the Securities and Exchange Commission
(“SEC”) a registration statement on Form S-11 for the registration of the Shares
under the Securities Act of 1933, as amended (the “Securities Act”), and the
applicable rules and regulations of the SEC promulgated thereunder (the
“Securities Act Rules and Regulations”). The registration statement on Form S-11
and the prospectus contained therein,


1



--------------------------------------------------------------------------------



as finally amended at the effective date of the registration statement (the
“Effective Date”), are respectively hereinafter referred to as the “Registration
Statement” and the “Prospectus,” except that if the Company files a prospectus
or prospectus supplement pursuant to Rule 424(b) under the Securities Act, or if
the Company files a post-effective amendment to the Registration Statement, the
term “Prospectus” includes the prospectus filed pursuant to Rule 424(b) and any
prospectus included in such post-effective amendment. The term “Preliminary
Prospectus” as used herein shall mean a preliminary prospectus related to the
Shares as contemplated by Rule 430 or Rule 430A of the Securities Act Rules and
Regulations included at any time as part of the Registration Statement.
1.2.
On the date that any Preliminary Prospectus was filed with the SEC, on the
Effective Date, on the date of the Prospectus and when any post-effective
amendment to the Registration Statement becomes effective or any amendment or
supplement to the Prospectus is filed with the SEC, the Registration Statement
and the Prospectus, including the financial statements contained therein,
complied or will comply with the Securities Act and the Securities Act Rules and
Regulations. On the Effective Date, the Registration Statement did not or will
not, as the case may be, contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. On the date of the Prospectus, as amended or
supplemented, as applicable, the Prospectus did not or will not, as the case may
be, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the foregoing provisions of this
Section 1.2 will not extend to such statements contained in or omitted from the
Registration Statement or the Prospectus, as amended or supplemented, as are
primarily within the knowledge of the Dealer Manager or any of the Dealers or
are based upon information furnished by the Dealer Manager in writing to the
Company specifically for inclusion therein.

1.3.
No order preventing or suspending the use of the Prospectus has been issued and
no proceedings for that purpose are pending, threatened, or, to the knowledge of
the Company, contemplated by the SEC; and to the knowledge of the Company, no
order suspending the offering of the Shares in any jurisdiction has been issued
and no proceedings for that purpose have been instituted or threatened or are
contemplated.

1.4.
The Company intends to use the funds received from the sale of the Shares as set
forth in the Prospectus.

1.5.
The Company has been duly organized and is validly existing as a corporation
under the laws of the state of Maryland, with the full power and authority to
conduct its business as described in the Prospectus, and has full legal right,
power and authority to enter into this Agreement and to perform the transactions
contemplated hereby, except to the extent that the enforceability of the
indemnity and contribution provisions contained in Section 6 of this Agreement
may be limited under applicable securities laws.

1.6.
The execution and delivery of this Agreement, the consummation of the
transactions herein contemplated and the compliance with the terms of this
Agreement by the Company will not conflict with or constitute a default or
violation under any charter, by-law, indenture, mortgage, deed of trust, lease,
rule, regulation, writ, injunction or decree of any government, governmental
instrumentality or court, domestic or foreign, having jurisdiction over the
Company, except to the extent that the enforceability of the indemnity and
contribution provisions contained in Section 6 of this Agreement may be limited
under applicable securities laws.

1.7.
No consent, approval, authorization or other order of any governmental authority
is required in connection with the execution or delivery by the Company of this
Agreement or the issuance and sale by the Company of the Shares, except as have
been obtained under the Securities Act and the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), or as shall be obtained from FINRA, or as may
be required under the Securities Act or the securities laws of certain states,
if any, that the Company identifies to the Dealer Manager.

1.8.
The Shares have been duly authorized and validly issued and upon payment
therefor will be fully paid and nonassessable and will conform to the
description thereof contained in the Prospectus.


2



--------------------------------------------------------------------------------



1.9.
There are no actions, suits or proceedings pending or to the knowledge of the
Company, threatened against the Company at law or in equity or before or by any
federal or state commission, regulatory body or administrative agency or other
governmental body, domestic or foreign, which will have a material adverse
effect on the business or property of the Company.

1.10.
The Company is not in violation of its charter or bylaws.

REPRESENTATIONS AND WARRANTIES OF THE DEALER MANAGER
2.
As an inducement to the Company to enter into this Agreement, the Dealer Manager
represents and warrants to the Company that:

2.1.
The Dealer Manager is, and during the term of this Agreement will be, a member
of FINRA in good standing and a broker-dealer registered as such under the
Exchange Act, and under the securities laws of the states in which the Shares
are to be offered and sold. The Dealer Manager and its employees and
representatives possess all required licenses and registrations to act under
this Agreement. The Dealer Manager will comply with all applicable laws, rules,
regulations and requirements of the Securities Act, the Exchange Act, other
federal securities laws, state securities laws and the rules of FINRA. Each
Dealer and each salesperson acting on behalf of the Dealer Manager or a Dealer
will be registered with FINRA and duly licensed by each state regulatory
authority in each jurisdiction in which it or he will offer and sell Shares.

2.2.
The Dealer Manager was duly organized and is validly existing as a corporation
in good standing under the laws of the State of California, and has full legal
right, power and authority to enter into this Agreement and to perform the
transactions contemplated hereby, and the Dealer Manager has duly authorized,
executed and delivered this Agreement.

2.3.
This Agreement, when executed by the Dealer Manager, will have been duly
authorized and will be a valid and binding agreement of the Dealer Manager,
enforceable in accordance with its terms, except to the extent that the
enforceability of the indemnity and contribution provisions contained in Section
6 of this Agreement may be limited under applicable securities laws.

2.4.
The execution and delivery of this Agreement, the consummation of the
transactions herein contemplated and the compliance with the terms of this
Agreement by the Dealer Manager will not conflict with or constitute a default
or violation under any charter, by-law, contract, indenture, mortgage, deed of
trust, lease, rule, regulation, writ, injunction or decree of any government,
governmental instrumentality or court, domestic or foreign, having jurisdiction
over the Dealer Manager.

2.5.
No consent, approval, authorization or other order of any governmental authority
is required in connection with the execution, delivery or performance by the
Dealer Manager of this Agreement, other than receipt of notice from FINRA that
it has no-objections to the underwriting terms and arrangements proposed by the
Dealer Manager in connection with the Offering and set forth in this Agreement.

2.6.
The Dealer Manager represents and warrants to the Company and each person that
signs the Registration Statement that the information under the caption “Plan of
Distribution” in the Prospectus and all other information furnished to the
Company by the Dealer Manager in writing expressly for use in the Registration
Statement, any Preliminary Prospectus, or the Prospectus, does not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading.

2.7.
There are no actions, suits or proceedings pending or to the knowledge of the
Dealer Manager, threatened against the Dealer Manager at law or in equity or
before or by any regulatory body or administrative agency or other governmental
body, domestic or foreign, which will have a material adverse effect on the
business of the Dealer Manager.


3



--------------------------------------------------------------------------------



2.8.
The Dealer Manager is not in violation of its articles of incorporation or
bylaws.

2.9.
The Dealer Manager Agrees to be bound by the terms of the Escrow Agreement
executed by and among UMB Bank, N.A., as escrow agent, the Dealer Manager and
the Company.

2.10.
The Dealer Manager represents and warrants to the Company that it will not
represent or imply that the escrow agent, as identified in the Prospectus, has
investigated the desirability or advisability of investment in the Company, or
has approved, endorsed or passed upon the merits of the Shares or the Company,
nor will they use the name of said escrow agent in any manner whatsoever in
connection with the offer or sale of the Shares other than by acknowledgement
that it has agreed to serve as escrow agent.

3.
COVENANTS OF THE COMPANY. The Company covenants and agrees with the Dealer
Manager that:

3.1.
It will, at no expense to the Dealer Manager, furnish the Dealer Manager with
such number of printed copies of the Registration Statement, including all
amendments and exhibits thereto, as the Dealer Manager may reasonably request.
It will similarly furnish to the Dealer Manager and others designated by the
Dealer Manager as many copies as the Dealer Manager may reasonably request in
connection with the offering of the Shares of: (a) the Prospectus; (b) this
Agreement; and (c) any authorized printed sales literature or other sales
material prepared and authorized by the Company for use with potential investors
in connection with the Offering (“Authorized Sales Materials”). It also will
furnish to the Dealer Manager and its designees copies of any material deemed
necessary by the Dealer Manager and commercially reasonable for the Company to
furnish, for due diligence purposes in connection with the Offering.

3.2.
It will furnish such information and execute and file such documents as may be
necessary for the Company to qualify the Shares for offer and sale under the
securities laws of such jurisdictions as the Dealer Manager may reasonably
designate and will file and make in each year such statements and reports as may
be required. The Company will furnish to the Dealer Manager a copy of such
papers filed by the Company in connection with any such qualification.

3.1.
It will provide the Dealer Manager with such information relating to the offer
and sale of the Shares by it as may be requested to enable the Dealer Manager to
prepare any necessary filing with FINRA.

3.2.
It will: (a) furnish copies of any proposed amendment or supplement to the
Registration Statement or the Prospectus to the Dealer Manager; (b) file every
amendment or supplement to the Registration Statement or the Prospectus that may
be required by the SEC or any state securities administration; and (c) if at any
time the SEC shall issue any stop order suspending the effectiveness of the
Registration Statement or any state securities administration shall issue any
order or take other action to suspend or enjoin the sale of the Shares, it will
promptly notify the Dealer Manager and will use its best efforts to obtain the
lifting of such order or to prevent such other action at the earliest possible
time.

3.3.
If at any time when a Prospectus is required to be delivered under the
Securities Act any event occurs as a result of which, in the opinion of either
the Company or the Dealer Manager, the Prospectus would include an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, the Company will promptly notify the Dealer Manager
thereof (unless the information shall have been received from the Dealer
Manager) and will affect the preparation of an amendment or supplement to the
Registration Statement or the Prospectus that will correct such statement or
omission.

3.4.
It will comply with all requirements imposed upon it by the Securities Act, the
Securities Act Rules and Regulations, the Exchange Act and the applicable rules
and regulations of the SEC promulgated thereunder (the “Exchange Act Rules and
Regulations” and collectively with the Securities Act Rules and Regulations, the
“Rules and Regulations”), and by all state securities laws and regulations of
those states in which an exemption has been obtained or qualification of the
Shares has been effected, to permit the continuance of offers and sales of the
Shares in accordance with the provisions hereof and of the Prospectus. It will
not allow


4



--------------------------------------------------------------------------------



its officers, directors or employees to be involved in the securities
distribution activities of the Dealer Manager, including but not limited to
written, oral or electronic communication with Dealers or associated persons of
Dealers without the express consent, invitation or instruction of the Dealer
Manager, which will not be unreasonably withheld. All securities distribution
activities and the relationships with Dealers and associated persons of Dealers
are the exclusive property and dominion of the Dealer Manager. The Company
acknowledges that the identity and contact information of the Dealers and
associated persons of Dealers are the exclusive property of the Dealer Manager
and that upon the expiration or termination of this Agreement the Company shall
return to the Dealer Manager and delete from all of its systems any information,
including but not limited to identity or contact information, about Dealers or
associated persons of Dealers.
3.5.
All expenses incident to the performance of the Company’s obligations under this
Agreement, including (a) the preparation, filing and printing of the
Registration Statement and of each amendment thereto, (b) the preparation,
printing and delivery to the Dealer Manager of this Agreement, the Participating
Dealer Agreement and such other documents as may be required in connection with
the offering, sale, issuance and delivery of the Shares, (c) the fees and
disbursements of the Company’s counsel, accountants and other advisers, (d) the
fees and expenses related to the review of the terms and fairness of the
Offering by FINRA, (e) the fees and expenses related to the qualification of the
Shares under the securities laws in accordance with the provisions of Section
3.2 hereof, including the fees and disbursements of counsel in connection with
the preparation of any “blue sky” survey and any supplement thereto, (f) the
printing and delivery to the Dealer Manager of copies of the Prospectus, (g) the
fees and expenses of any registrar, transfer agent or paying agent in connection
with the Shares and (h) the costs and expenses of the Company relating to
investor presentations undertaken in connection with the marketing of the
offering of the Shares, including, without limitation, expenses associated with
the production of slides and graphics, fees and expenses of any consultants
engaged in connection with presentations with the prior approval of the Company,
and travel and lodging expenses of the representatives of the Company and any
such consultants, will be paid for by the Company or, to the extent such
expenses exceed 1.0% of the gross offering proceeds received by the Company in
the primary offering, by Griffin-American Healthcare REIT III Advisor, LLC, a
Delaware limited liability company and the Company’s advisor (the “Advisor”).

3.6.
It will deliver to the Dealer Manager copies of each written communication
delivered to the holders of Shares (“Stockholders”), including but not limited
to reports as described in the Prospectus under “Reports to Stockholders,” at
the time that such communications are furnished to the Stockholders, and such
other information concerning the Company as the Dealer Manager may reasonably
request from time to time.

4.
COVENANTS OF THE DEALER MANAGER. The Dealer Manager covenants and agrees with
the Company that:

4.1.
In connection with the offer and sale of the Shares, the Dealer Manager will
comply with all requirements imposed upon it by the Securities Act, the Exchange
Act, the Rules and Regulations or other federal regulations applicable to the
Offering, the sale of Shares or its activities and by all applicable state
securities laws and regulations and the rules of FINRA, as from time to time in
effect, and by this Agreement, including the obligation to deliver a copy of the
Prospectus as required by the Securities Act, the Exchange Act and the Rules and
Regulations. The Dealer Manager will not make any sales of the Shares in any
jurisdiction unless and until it has been advised that the Shares are either
registered in accordance with, or exempt from, the securities and other laws
applicable thereto.

4.2.
The Dealer Manager will make no representations concerning the Offering except
as set forth in the Prospectus or Authorized Sales Materials.

4.3.
The Dealer Manager will provide the Company with such information relating to
the offer and sale of the Shares by it as may be requested to enable the Company
to prepare such reports of sale as may be required to be filed under applicable
federal or state securities laws.


5



--------------------------------------------------------------------------------



4.4.
All engagements of the Dealers will be evidenced by a Participating Dealer
Agreement, except when the Dealer Manager obtains the prior written consent of
the Company. When Dealers are used in this Offering, the Dealer Manager will use
commercially reasonable efforts to cause such Dealers to comply with all their
respective obligations pursuant to the Participating Dealer Agreement.

4.5.
The Dealer Manager will provide each prospective investor with a copy of the
Prospectus and any supplements thereto during the course of the Offering and
prior to a sale. The Company may also provide the Dealer Manager with Authorized
Sales Materials to be used by the Dealer Manager and the Dealers in connection
with the solicitation of purchasers of the Shares. In the event the Dealer
Manager elects to use such Authorized Sales Materials, the Dealer Manager agrees
that such Authorized Sales Materials shall not be used in connection with the
solicitation of purchasers of the Shares unless accompanied or preceded by the
Prospectus. The Dealer Manager agrees that it will not use any sales materials
in conjunction with the offer and sale of the Shares, other than those either
provided to the Dealer Manager by the Company or approved by the Company for use
in the Offering. The use of any other sales material is expressly prohibited.

4.6.
The Dealer Manager will comply in all material respects with the subscription
procedures and “Plan of Distribution” set forth in the Prospectus.

5.
COMPENSATION OF DEALER MANAGER.

5.1.
(a) Except as may be provided in the “Plan of Distribution” section of the
Prospectus, as compensation for the services rendered by the Dealer Manager, the
Company agrees that it will pay to the Dealer Manager a selling commission equal
to 7.0% of the cash price for Shares sold through the Dealer Manager in the
primary offering plus a dealer manager fee of 3.0% of the cash price for Shares
sold in the primary offering through the Dealer Manager. Notwithstanding the
foregoing, no commissions, payments or amount whatsoever will be paid to the
Dealer Manager under this Section 5.1(a) unless or until $2,000,000 in Shares
have been sold by the Dealer Manager and its Dealers (the “Minimum Offering”).
Until the Minimum Offering is obtained, proceeds from the sale of Shares will be
held in escrow and, if the Minimum Offering is not obtained, will be returned to
the investors in accordance with the terms of the Prospectus.

(b) No selling commissions will be paid, and the per Share cash price shall be
reduced to 93% of the per Share offering price, in connection with Shares sold
in the primary offering in the event that the investor has engaged the services
of a registered investment adviser or other financial advisor, paid on a
fee-for-service or assets under management basis by the investor.
(c) No selling commissions will be paid, and the per Share cash price shall be
reduced to 93% of the per Share offering price, in connection with Shares sold
to (i) retirement plans of participating Dealers, (ii) participating Dealers in
their individual capacities, or (iii) IRAs and qualified plans of their
registered representatives or any one of their registered representatives in
their individual capacities.
(d) Selling commissions or dealer manager fee will be reduced, and the per Share
cash price shall be adjusted accordingly to no lower than 90% of the per Share
offering price, where the Dealer Manager and/or a participating Dealer agree to
reduce or eliminate selling commissions and/or dealer manager fees, as
applicable, generally or with respect to a particular investment to accommodate
a prospective investor or participating Dealer.
(e) No selling commissions, dealer manager fees or other organizational and
offering expenses will be paid in connection with Shares sold under the DRIP.
(f) The Company will not be liable or responsible to any Dealer for direct
payment of commissions to such Dealer, it being the sole and exclusive
responsibility of the Dealer Manager for payment of commissions to Dealers.

6



--------------------------------------------------------------------------------



(g) In accordance with FINRA Rule 5110(f)(2)(D), no compensation payments will
be made by the Company to the Dealer Manager or any other member, or their
respective associated persons, if the offering of securities is not completed
according to the terms of this Agreement, other than reimbursement of reasonable
out-of-pocket accountable expenses actually incurred by the Dealer Manager or
other member, or their respective associated persons, under normal
circumstances.
(h) Selling commissions or dealer manager fee will be reduced, and the per Share
cash price shall be adjusted accordingly to no lower than 90% of the per Share
offering price, in connection with Shares sold to the Company’s executive
officers and directors, as well as officers and employees of the Advisor, its
affiliates and their respective family members (including spouses, parents,
grandparents, children and siblings).
5.2.
Notwithstanding anything to the contrary contained herein, in the event that the
Company pays any commission to the Dealer Manager for sale by a Dealer of one or
more Shares and the subscription is rescinded as to one or more of the Shares
covered by such subscription, the Company shall decrease the next payment of
commissions or other compensation otherwise payable to the Dealer Manager by the
Company under this Agreement by an amount equal to the commission rate
established in Section 5.1 of this Agreement, multiplied by the number of Shares
as to which the subscription is rescinded. In the event that no payment of
commissions or other compensation is due to the Dealer Manager after such
withdrawal occurs, the Dealer Manager shall pay the amount specified in the
preceding sentence to the Company within ten (10) days following receipt of
notice by the Dealer Manager from the Company stating the amount owed as a
result of rescinded subscriptions.

5.3.
In no event shall the total aggregate underwriting compensation payable to the
Dealer Manager and any Dealers participating in the Offering, including, but not
limited to, selling commissions and the dealer manager fee, exceed 10.0% of
gross offering proceeds in the aggregate.

6.
INDEMNIFICATION.

6.1.
The Company will indemnify and hold harmless (to the extent permitted by the
Company’s charter) the Dealers and the Dealer Manager, their officers and
directors and each person, if any, who controls such Dealer or Dealer Manager
within the meaning of Section 15 of the Securities Act (the “Indemnified
Persons”) from and against any losses, claims, damages or liabilities
(“Losses”), joint or several, to which such Indemnified Persons may become
subject, under the Securities Act or otherwise, insofar as such Losses (or
actions in respect thereof) arise out of or are based upon (a) any untrue
statement or alleged untrue statement of a material fact contained (i) in the
Registration Statement or any post-effective amendment thereto or in the
Prospectus or (ii) in any Authorized Sales Material or (iii) in any blue sky
application or other document executed by the Company or on its behalf
specifically for the purpose of qualifying any or all of the Shares for sale
under the securities laws of any jurisdiction or based upon written information
furnished by the Company under the securities laws thereof (any such
application, document or information being hereinafter called a “Blue Sky
Application”), or (b) the omission or alleged omission to state in the
Registration Statement (including the Prospectus as a part thereof) or any
post-effective amendment thereto or in any Authorized Sales Material or in any
Blue Sky Application a material fact required to be stated therein or necessary
to make the statements therein not misleading, or (c) any untrue statement or
alleged untrue statement of a material fact contained in any Preliminary
Prospectus, if used prior to the Effective Date, or in the Prospectus or the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The Company will
reimburse each Indemnified Person for any legal or other expenses reasonably
incurred by such Indemnified Person, in connection with investigating or
defending such Loss. Notwithstanding the foregoing provisions of this Section
6.1, the Company will not be liable in any such case to the extent that any such
Loss or expense arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished (x) to the Company by the Dealer
Manager or (y) to the Company or the Dealer Manager by or on behalf of any
Dealer specifically for use in the preparation of the Registration Statement or
any such post-effective amendment thereto or any such Authorized Sales Materials
or any such Blue Sky Application


7



--------------------------------------------------------------------------------



or any such Preliminary Prospectus or the Prospectus, and, further, the Company
will not be liable in any such case if it is determined that such Dealer or the
Dealer Manager was at fault in connection with the Loss, expense or action.
Notwithstanding the foregoing, the Company shall not indemnify or hold harmless
an Indemnified Person for any Losses or expenses arising from or out of an
alleged violation of federal or state securities laws by such party unless one
or more of the following conditions are met: (a) there has been a successful
adjudication on the merits of each count involving alleged securities law
violations as to the particular Indemnified Person, (b) such claims have been
dismissed with prejudice on the merits by a court of competent jurisdiction as
to the particular Indemnified Person and (c) a court of competent jurisdiction
approves a settlement of the claims against a particular Indemnified Person and
finds that indemnification of the settlement and the related costs should be
made, and the court considering the request for indemnification has been advised
of the position of the SEC and of the published position of any state securities
regulatory authority in which securities of the Company were offered or sold as
to indemnification for violations of securities laws.
6.2.
The Dealer Manager will indemnify and hold harmless the Company, each director
of the Company (including any person named in the Registration Statement, with
his consent, as about to become a director), each other person who has signed
the Registration Statement and each person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act (each a “Company
Indemnitee”), from and against any Losses to which any of the Company
Indemnitees may become subject, under the Securities Act or otherwise, insofar
as such Losses (or actions in respect thereof) arise out of or are based upon
(a) any untrue statement of a material fact contained (i) in the Registration
Statement (including the Prospectus as a part thereof) or any post-effective
amendment thereto or (ii) any Authorized Sales Materials or (iii) any Blue Sky
Application, or (b) the omission to state in the Registration Statement
(including the Prospectus as a part thereof) or any post-effective amendment
thereto or in any Authorized Sales Materials or in any Blue Sky Application a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or (c) any untrue statement or alleged untrue statement
of a material fact contained in any Preliminary Prospectus, if used prior to the
Effective Date, or in the Prospectus or the omission to state therein a material
fact required to be stated therein or necessary in order to make the statements
therein in the light of the circumstances under which they were made not
misleading, in the case of each of clauses (a)-(c) to the extent, but only to
the extent, that such untrue statement or omission was made in reliance upon and
in conformity with written information furnished to the Company by or on behalf
of the Dealer Manager specifically for use with reference to the Dealer Manager
in the preparation of the Registration Statement or any such post-effective
amendments thereto or any such Authorized Sales Materials or any such Blue Sky
Application or any such Preliminary Prospectus or the Prospectus, or (d) any
unauthorized use of sales materials or use of unauthorized verbal
representations concerning the Shares by the Dealer Manager. The Dealer Manager
will reimburse the aforesaid parties for any legal or other expenses reasonably
incurred by them in connection with investigating or defending such Loss,
expense or action. This indemnity agreement will be in addition to any liability
that the Dealer Manager may otherwise have.

6.3.
Each Dealer severally will indemnify and hold harmless the Company, the Dealer
Manager, each of their directors (including any person named in the Registration
Statement, with his consent, as about to become a director), each other person
who has signed the Registration Statement and each person, if any, who controls
the Company and the Dealer Manager within the meaning of Section 15 of the
Securities Act (each, a “Dealer Indemnified Person”) from and against any Losses
to which a Dealer Indemnified Person may become subject, under the Securities
Act or otherwise, insofar as such Losses (or actions in respect thereof) arise
out of or are based upon (a) any untrue statement or alleged untrue statement of
a material fact contained (i) in the Registration Statement (including the
Prospectus as a part thereof) or any post-effective amendment thereto or (ii)
any Authorized Sales Materials or (iii) in any Blue Sky Application, or (b) the
omission or alleged omission to state in the Registration Statement (including
the Prospectus as a part thereof) or any post-effective amendment thereto, any
Authorized Sales Materials, or in any Blue Sky Application a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or (c) any untrue statement or alleged untrue statement of a
material fact contained in any Preliminary Prospectus, if used prior to the
Effective Date, or in the Prospectus or the omission or alleged omission to
state therein a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances


8



--------------------------------------------------------------------------------



under which they were made, not misleading, in the case of each of clauses
(a)-(c) to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Company or the
Dealer Manager by or on behalf of such Dealer specifically for use with
reference to such Dealer in the preparation of the Registration Statement or any
such post-effective amendments thereto or any such Authorized Sales Materials or
any such Blue Sky Application or any such Preliminary Prospectus, or (d) any
unauthorized use of sales materials or use of unauthorized verbal
representations concerning the Shares by such Dealer or Dealer’s representatives
or agents in violation of Section VI of the Participating Dealer Agreement or
otherwise. Each such Dealer will reimburse each Dealer Indemnified Person for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such Loss, expense or action. This indemnity
agreement will be in addition to any liability that such Dealer may otherwise
have.
6.4.
Promptly after receipt by an indemnified party under this Section 6 of notice of
the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against any indemnifying party under this Section
6, notify in writing the indemnifying party of the commencement thereof. The
failure of an indemnified party so to notify the indemnifying party will relieve
the indemnifying party from any liability under this Section 6 as to the
particular item for which indemnification is then being sought, but not from any
other liability that it may have to any indemnified party. In case any such
action is brought against any indemnified party, and it notifies an indemnifying
party of the commencement thereof, the indemnifying party will be entitled, to
the extent it may wish, jointly with any other indemnifying party similarly
notified, to participate in the defense thereof, with separate counsel. Such
participation shall not relieve such indemnifying party of the obligation to
reimburse the indemnified party for reasonable legal and other expenses (subject
to Section 6.5) incurred by such indemnified party in defending itself, except
for such expenses incurred after the indemnifying party has deposited funds
sufficient to effect the settlement, with prejudice, of the claim in respect of
which indemnity is sought. Any such indemnifying party shall not be liable to
any such indemnified party on account of any settlement of any claim or action
effected without the consent of such indemnifying party. Any indemnified party
shall not be bound to perform or refrain from performing any act pursuant to the
terms of any settlement of any claim or action effected without the consent of
such indemnified party.

6.5.
The indemnifying party shall pay all legal fees and expenses of the indemnified
party in the defense of such claims or actions; provided, however, that the
indemnifying party shall not be obligated to pay legal expenses and fees to more
than one law firm in connection with the defense of similar claims arising out
of the same alleged acts or omissions giving rise to such claims notwithstanding
that such actions or claims are alleged or brought by one or more parties
against more than one indemnified party. If such claims or actions are alleged
or brought against more than one indemnified party, then the indemnifying party
shall only be obliged to reimburse the expenses and fees of the one law firm
that has been selected by a majority of the indemnified parties against which
such action is finally brought; and in the event a majority of such indemnified
parties is unable to agree on which law firm for which expenses or fees will be
reimbursable by the indemnifying party, then payment shall be made to the first
law firm of record representing an indemnified party against the action or
claim. Such law firm shall be paid only to the extent of services performed by
such law firm and no reimbursement shall be payable to such law firm on account
of legal services performed by another law firm.

7.
SURVIVAL OF PROVISIONS.

7.1.
The respective agreements, representations and warranties of the Company and the
Dealer Manager set forth in this Agreement shall remain operative and in full
force and effect regardless of (a) any investigation made by or on behalf of the
Dealer Manager or any Dealer or any person controlling the Dealer Manager or any
Dealer or by or on behalf of the Company or any person controlling the Company,
and (b) the acceptance of any payment for the Shares.


9



--------------------------------------------------------------------------------



7.2.
The obligations of the Company to pay the Dealer Manager pursuant to Section 5.1
of this Agreement, and the provisions of Section 5.2, Sections 6 through 10 and
Sections 12 and 17 of this Agreement shall survive the termination of this
Agreement.

8.
APPLICABLE LAW. This Agreement was executed and delivered in, and its validity,
interpretation and construction shall be governed by, the laws of the State of
California; provided, however, that causes of action for violations of federal
or state securities laws shall not be governed by this section.

9.
COUNTERPARTS. This Agreement may be executed in any number of counterparts. Each
counterpart, when executed and delivered, shall be an original contract, but all
counterparts, when taken together, shall constitute one and the same Agreement.

10.
SUCCESSORS, ASSIGNMENT AND AMENDMENT.

10.1.
This Agreement shall inure to the benefit of and be binding upon the Dealer
Manager and the Company and their respective successors and permitted assigns.
Nothing in this Agreement is intended or shall be construed to give to any other
person any right, remedy or claim, except as otherwise specifically provided
herein.

10.2.
This Agreement may not be assigned by either party, except with the prior
written consent of the other party.

10.3.
This Agreement may only be amended by the written agreement of the Dealer
Manager and the Company.

11.
TERM.

11.1.
Either party to this Agreement shall have the right to terminate this Agreement
(a) immediately upon notice to the other party that the other party shall have
materially failed to comply with any of the material terms of this Agreement on
its part to be performed during the term of this Agreement or if any of the
representations, warranties, covenants or agreements of such party shall not
have been materially complied with or satisfied within the times specified, or
(b) upon sixty (60) days written notice. In the event this Agreement is
terminated by either party pursuant to clause (b), the Dealer Manager shall
remain a non-exclusive agent and distributor of the Shares for the sixty (60)
day notice period immediately following such notice, subject to any earlier
termination or expiration of the Offering Period and the Company’s right to
suspend or terminate the Offering at any time, in which case the period shall be
shorter than sixty (60) days.

11.2.
In any case, this Agreement shall terminate at the close of business on the
effective date that the Offering terminates. In addition, the Dealer Manager,
upon the expiration or termination of this Dealer Manager Agreement, shall (1)
promptly deposit any and all funds in its possession which were received from
investors for the sale of Shares into the appropriate escrow account or, if the
Minimum Offering has been sold and accepted by the Company, into such other
account as the Company may designate; and (2) promptly deliver to the Company
all investor records and offering and sales materials in its possession that
related to the Offering and that are not designated as dealer copies.

11.3.
In addition to any other obligations of the Company that survive the expiration
or termination of this Agreement, the Company, upon expiration or termination of
this Agreement, shall pay to the Dealer Manager all commissions and fees to
which the Dealer Manager is or becomes entitled under Section 5.1 of this
Agreement at such time or times as such commissions and fees become payable
pursuant to this Agreement.

12.
CONFIRMATION. The Company hereby agrees and assumes the duty to confirm on its
behalf and on behalf of Dealers and the Dealer Manager all orders for purchase
of Shares accepted by the Company. Such confirmations will comply with the rules
of the SEC and FINRA.


10



--------------------------------------------------------------------------------



13.
SUITABILITY OF INVESTORS; COMPLIANCE WITH PRIVACY AND ANTI-MONEY LAUNDERING
REGULATIONS.

13.1.
The Dealer Manager will offer Shares, and in its agreements with Dealers will
require that the Dealers offer Shares, only to persons who meet the financial
qualifications set forth in the Prospectus or in any suitability letter or
memorandum sent to it by the Company and will only make offers to persons in the
states in which it is advised in writing that the Shares are qualified for sale
or that such qualification is not required. In offering Shares, the Dealer
Manager will comply, and in its agreements with Dealers, the Dealer Manager will
require that the Dealers comply, with the provisions of all applicable rules and
regulations relating to suitability of investors, including without limitation,
the provisions of Article III.C. of the Statement of Policy Regarding Real
Estate Investment Trusts of the North American Securities Administrators
Association, Inc. (the “NASAA Guidelines”). In making the determinations as to
suitability required by the NASAA Guidelines, the Dealer Manager may rely on
representations from (i) investment advisers who are not affiliated with a
Dealer or (ii) banks acting as trustees or fiduciaries. With respect to the
maintenance of records required by the NASAA Guidelines, the Company agrees that
the Dealer Manager can satisfy its obligation by contractually requiring such
information to be maintained by the investment advisers or banks discussed in
the preceding sentence.

13.2.
The Company, the Dealer Manager and each Dealer shall: (x) abide by and comply
with (i) the privacy standards and requirements of the Gramm-Leach-Bliley Act of
1999 (“GLB Act”), (ii) the privacy standards and requirements of any other
applicable federal or state law, and (iii) its own internal privacy policies and
procedures, each as may be amended from time to time; and (y) refrain from the
use or disclosure of nonpublic personal information (as defined under the GLB
Act) of all customers.

13.3.
The Company, the Dealer Manager and each Dealer agree to comply with the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001 (the “USA Patriot Act”) and any applicable
U.S. Department of Treasury regulations issued thereunder that require
reasonable efforts to verify the identity of new customers, maintain customer
records, and check the names of new customers against the list of Specially
Designated Nationals and Blocked Persons. In addition, the Company, the Dealer
Manager, and each Dealer agree to comply with all Executive Orders and federal
regulations administered by the U.S. Department of Treasury Department’s Office
of Foreign Asset Control. Further, the Dealer Manager agrees, upon receipt of an
“information request” issued under Section 314(a) of the USA Patriot Act, to
provide the Financial Crimes Enforcement Network with information regarding: (i)
the identity of a specified individual or organization; (ii) account number;
(iii) all identifying information provided by the account holder; and (iv) the
date and type of transaction. The Dealer Manager from time to time will monitor
account activity to identify patterns of unusual size or volume, geographic
factors, and any other potential signals of suspicious activity, including
possible money laundering or terrorist financing. The Company reserves the right
to reject account applications from new customers who fail to provide necessary
account information or who intentionally provide misleading information.

14.
SUBMISSION OF ORDERS.

14.1.
Those persons who purchase Shares will be instructed by the Dealer Manager or
the Dealer to make their checks payable to “UMB Bank, N.A., Agent for
Griffin-American Healthcare REIT III, Inc.” whenever appropriate, or to
“Griffin-American Healthcare REIT III, Inc.” after the Minimum Offering has been
achieved. The Dealer Manager may authorize certain Dealers that have “net
capital,” as defined in the applicable federal securities regulations, of
$250,000 or more, to instruct their customers to make their checks for Shares
subscribed for payable directly to the Dealer. In such case, the Dealer will
collect the proceeds of the subscribers’ checks and issue a check made payable
to the order of the Company for the aggregate amount of the subscription
proceeds or wire such funds to the escrow agent. Checks received by the Dealer
Manager or Dealer that conform to the foregoing instructions shall be
transmitted for deposit by noon of the next business day pursuant to one of the
methods described in this Section 14 and in accordance with the requirements set
forth in Rule 15c2-4 promulgated under the Exchange Act.


11



--------------------------------------------------------------------------------



14.2.
It is understood and agreed that the Company reserves the right in its sole
discretion to refuse to sell any of the Shares to any person. A sale of a Share
shall be deemed to be completed if and only if (i) the Company has received
properly completed and executed subscription documents, together with payment of
the full purchase price of each purchased Share, from or on behalf of an
investor who satisfies the applicable suitability standards and minimum purchase
requirements set forth in the Registration Statement as determined by the Dealer
Manager in accordance with the provisions of this Agreement and (ii) the Company
has accepted such subscription.

15.
SEVERABILITY. If any portion of this Agreement shall be held invalid or
inoperative, then so far as is reasonable and possible the remainder of this
Agreement shall be considered valid and operative and effect shall be given to
the intent manifested by the portion held invalid or inoperative.

16.
NOTICES. All communications hereunder, except as herein otherwise specifically
provided, shall be sufficiently given or made if sent by hand delivery, national
commercial courier service for next day delivery, United States mail,
first-class, postage prepaid, addressed or sent by facsimile. Notice delivered
by hand or by commercial courier shall be effective at the time of delivery.
Notice deposited by mail shall be effective 48 hours after such deposit. Notice
delivered by facsimile shall be effective at the time evidenced on the written
confirmation of delivery:

If to the Company: Griffin-American Healthcare REIT III, Inc.
18191 Von Karman Avenue, Suite 300
Irvine, California 92612
Facsimile No.: 949-474-0442
Attention: Jeffrey T. Hanson, Chief Executive Officer
If to the Dealer Manager: Griffin Capital Securities, Inc.


18191 Von Karman Avenue, Suite 300
Irvine, California 92612
Facsimile No.: 310-606-5910
Attention: Kevin A. Shields, Chief Executive Officer
Any party may change its address specified above by giving the other party
notice of such change in accordance with this Section 16.
17.
DELAY. Except as expressly provided otherwise in this Agreement, neither the
failure nor any delay on the part of any party to this Agreement to exercise any
right, remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall a waiver of any right remedy, power or privilege with respect
to any occurrence be construed as a waiver of such right, remedy, power, or
privilege with respect to any subsequent occurrence.

18.
NO PARTNERSHIP. Nothing in this Agreement shall be construed or interpreted to
constitute the Dealer Manager as in association with or in partnership with the
Company, and instead, this Agreement only shall constitute the Dealer Manager as
a broker-dealer authorized by the Company to sell and to manage the sale by
others of the Shares according to the terms set forth in the Registration
Statement, the Prospectus or this Agreement.

19.
NO THIRD PARTY BENEFICIARIES. Except as expressly provided otherwise in this
Agreement, no provision of this Agreement is intended to be for the benefit of
any person or entity not a party to this Agreement, and no third party shall be
deemed to be a beneficiary of any provision of this Agreement. Further, no third
party shall, by virtue of any provision of this Agreement, have a right of
action or an enforceable remedy against either party to this Agreement.

20.
ENTIRE AGREEMENT. This Agreement contains the entire agreement and understanding
among the parties hereto with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements,


12



--------------------------------------------------------------------------------



understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter hereof. The express
terms hereof control and supersede any course of performance and/or usage of the
trade inconsistent with any of the terms hereof. This Agreement may not be
modified or amended other than by an agreement in writing.
[SIGNATURE PAGE FOLLOWS]

13



--------------------------------------------------------------------------------





If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter and your acceptance shall constitute a binding agreement between us as of
the date first above written.
Very truly yours,
GRIFFIN-AMERICAN HEALTHCARE REIT III, INC.


By: /s/ Jeffrey T. Hanson            
Jeffrey T. Hanson    
Chief Executive Officer


Accepted and agreed as of the date first above written.


GRIFFIN CAPITAL SECURITIES, INC.


By: /s/ Kevin A. Shields        
Kevin A. Shields
Chief Executive Officer


[SIGNATURE PAGE TO DEALER MANAGER AGREEMENT]





14



--------------------------------------------------------------------------------




Exhibit A
To
Dealer Manager Agreement


GRIFFIN-AMERICAN HEALTHCARE REIT III, INC.
UP TO $1,900,000,000 IN SHARES OF COMMON STOCK
PARTICIPATING DEALER AGREEMENT
Ladies and Gentlemen:
Griffin Capital Securities, Inc., a California corporation, as the dealer
manager (“Dealer Manager”) for Griffin-American Healthcare REIT III, Inc., a
Maryland corporation (the “Company”), invites you (“Dealer”) to participate in
the distribution of shares of common stock (“Shares”) of the Company subject to
the following terms. Capitalized terms not otherwise defined herein shall have
the meanings set forth in the Dealer Manager Agreement between the Dealer
Manager and the Company dated February 26, 2014 in the form attached hereto as
Exhibit “A” (the “Dealer Manager Agreement”).
I. Dealer Manager Agreement.
By Dealer’s acceptance of this Agreement, Dealer will become one of the Dealers
referred to in the Dealer Manager Agreement and will be entitled and subject to
the terms and conditions of the Dealer Manager Agreement, including, but not
limited to, Section 6.3 of the Dealer Manager Agreement wherein the Dealers
severally agree to indemnify and hold harmless the Dealer Indemnified Persons.
Dealer hereby agrees to use its best efforts to sell the Shares for cash on the
terms and conditions stated in the Prospectus. Nothing in this Agreement shall
be deemed or construed to make Dealer an employee, agent, representative or
partner of the Dealer Manager or of the Company, and Dealer is not authorized to
act for the Dealer Manager or the Company or to make any representations on
their behalf except as set forth in the Prospectus and such other printed
information furnished to Dealer by the Dealer Manager to supplement the
Prospectus (“Supplemental Information”).
II. Submission of Orders.
Dealer hereby agrees to solicit, as an independent contractor and not as the
agent of the Dealer Manager or of the Company (or their affiliates), persons
acceptable to the Company to purchase the Shares pursuant to the subscription
agreement in the form attached to the Prospectus and in accordance with the
terms of the Prospectus. Dealer hereby agrees to diligently make inquiries as
required by this Agreement, as set forth in the Prospectus, and as required by
all applicable laws of all prospective investors in order to ascertain whether a
purchase of the Shares is suitable for each such investor.
Those persons who purchase Shares will be instructed by the Dealer to make their
checks payable to “UMB Bank, N.A., Agent for Griffin-American Healthcare REIT
III, Inc.” where appropriate, or directly to Griffin-American Healthcare REIT
III, Inc. after the Minimum Offering (as defined below) has been achieved.
Dealer hereby agrees to be bound by the terms of the Escrow Agreement executed
by and among UMB Bank, N.A., as escrow agent, the Dealer Manager and the
Company. Checks received by the Dealer which conform to the foregoing
instructions shall be transmitted for deposit pursuant to one of the following
methods:
1. Where, pursuant to the Dealer’s internal supervisory procedures, internal
supervisory review is conducted at the same location at which subscription
documents and checks are received from subscribers, checks will be transmitted
by noon of the next business day following receipt by Dealer for deposit to the
Company.






--------------------------------------------------------------------------------




2. Where, pursuant to the Dealer’s internal supervisory procedures, final
internal supervisory review is conducted at a different location, checks will be
transmitted by 5:00 pm of the next business day following receipt by Dealer to
the office of the Dealer conducting such final internal supervisory review (the
“Final Review Office”). The Final Review Office will in turn transmit by noon of
the next business day following receipt by the Final Review Office such checks
for deposit to the escrow agent or the Company, as applicable.
III. Pricing.
Except as described in the Prospectus, $1,750,000,000 in Shares shall be offered
to the public at the offering price of $10.00 per Share, payable in cash
pursuant to the primary offering and up to $150,000,000 in Shares will be
offered pursuant to the Company’s distribution reinvestment plan. During this
offering, Shares may be purchased pursuant to the DRIP for $9.50 per Share.
Thereafter, Shares in the DRIP will be offered at (1) 95.0% of the offering
price in any subsequent public equity offering during such offering, and (2)
95.0% of the most recent offering price for the first 18 months subsequent to
the close of the last public offering of Shares prior to the listing of the
Shares on a national securities exchange. After that 18-month period,
participants in the DRIP plan may acquire Shares at 95.0% of the per Share
valuation determined by the Advisor or another firm chosen for that purpose
until the listing. From and after the date of listing, participants may acquire
Shares at a price equal to 100% of the average daily open and close price per
share on the distribution payment date, as reported by the national securities
exchange on which the Shares are traded. Except as otherwise indicated in the
Prospectus or in any letter or memorandum sent to the Dealer by the Company or
Dealer Manager, a minimum initial purchase of $2,500 is required. The Shares are
nonassessable.
IV. Dealers’ Commissions.
Except for discounts described in or as otherwise provided in the “Plan of
Distribution” section of the Prospectus, Dealer’s selling commission applicable
to the total public offering price of Shares sold in the primary offering by
Dealer that it is authorized to sell hereunder is 7.0% of the gross proceeds of
the Shares sold by it and accepted and confirmed by the Company, which
commissions will be paid by the Dealer Manager. For these purposes, a “sale of
Shares” shall occur if and only if a transaction has closed with a securities
purchaser pursuant to all applicable offering and subscription documents and the
Company has thereafter distributed the commission to the Dealer Manager in
connection with such transaction. Notwithstanding the foregoing, no commissions,
payments or amount whatsoever will be paid to the Dealer Manager under this
Section IV unless or until $2,000,000 in Shares have been sold by the Dealer
Manager and its Dealers (the “Minimum Offering”). Until the Minimum Offering is
obtained, proceeds from the sale of Shares will be held in escrow and, if the
Minimum Offering is not obtained, will be returned to the investors in
accordance with the terms of the Prospectus. The Dealer affirms that the Dealer
Manager’s liability for commissions payable is limited solely to the proceeds of
commissions receivable associated therewith, and the Dealer hereby waives any
and all rights to receive payment of commissions due until such time as the
Dealer Manager is in receipt of the commission from the Company.
No selling commissions will be paid, and the per Share cash price shall be
reduced to 93% of the per Share offering price, in connection with Shares sold
in the primary offering in the event that the investor has engaged the services
of a registered investment adviser or other financial advisor, paid on a
fee-for-service or assets under management basis by the investor.
No selling commissions will be paid, and the per Share cash price shall be
reduced to 93% of the per Share offering price, in connection with Shares sold
to (i) retirement plans of Dealer, (ii) Dealer in its individual capacity, (iii)
IRAs and qualified plans of Dealer’s registered representatives or (iv) any one
of Dealer’s registered representatives in their individual capacities.
Selling commissions or dealer manager fee will be reduced, and the per Share
cash price shall be adjusted accordingly to no lower than 90% of the per Share
offering price, where the Dealer Manager and/






--------------------------------------------------------------------------------




or Dealer agree to reduce or eliminate selling commissions and/or dealer manager
fees, as applicable, generally or with respect to a particular investment to
accommodate a prospective investor or Dealer.
No selling commissions, dealer manager fee or organizational and offering
expenses will be paid in connection with Shares sold under the DRIP.
Except as otherwise provided herein, all expenses incurred by Dealer in the
performance of Dealer’s obligations hereunder, including, but not limited to,
expenses related to the Offering and any attorneys’ fees, shall be at Dealer’s
sole cost and expense, and the foregoing shall apply notwithstanding the fact
that the Offering is not consummated for any reason.
In addition, as set forth in the Prospectus, the Dealer Manager may, in its sole
discretion, reallow all or a portion of the dealer manager fee to a Dealer. The
Dealer Manager will also reimburse bona fide due diligence expenses of a Dealer.
Reimbursement requests for accountable bona fide due diligence expenses must be
made by Dealer within six months of the date of sale of Shares or such requests
will not be honored by the Dealer Manager. The Dealer Manager shall have the
right to require the Dealer to provide a detailed and itemized invoice as a
condition to the reimbursement of any such due diligence expenses.
The parties hereby agree that the foregoing commission is not in excess of the
usual and customary distributors’ or sellers’ commission received in the sale of
securities similar to the Shares, that Dealer’s interest in the Offering is
limited to such commission from the Dealer Manager and Dealer’s indemnity
referred to in Section 6 of the Dealer Manager Agreement, and that the Company
is not liable or responsible for the direct payment of such commission to the
Dealer.
V. Payment.
Payments of selling commissions will be made by the Dealer Manager to Dealer
within 10 days of the receipt by the Dealer Manager of the gross commission
payments from the Company. Dealer acknowledges that if the Company pays selling
commissions to the Dealer Manager, the Company is relieved of any obligation for
selling commissions to Dealer. The Company may rely on and use the preceding
acknowledgment as a defense against any claim by Dealer for selling commissions
the Company pays to Dealer Manager but that Dealer Manager fails to remit to
Dealer.
VI. Covenants of Dealer.
Prior to participating in the Offering, Dealer will have reasonable grounds to
believe, based on information made available to Dealer by the Dealer Manager
and/or the Company through the Prospectus, that all material facts are
adequately and accurately disclosed in the Prospectus and provide a basis for
evaluating an investment in the Company and the Shares.
Dealer agrees not to rely upon the efforts of the Dealer Manager in determining
whether the Company has adequately and accurately disclosed all material facts
upon which to provide a basis for evaluating the Company to the extent required
by federal or state laws, FINRA or the SEC. Dealer further agrees to conduct its
own investigation to make that determination independent of the efforts of the
Dealer Manager.
Dealer agrees to retain in its records and make available to the Dealer Manager
and to the Company for a period of at least six (6) years following the
termination of the Offering, information establishing that each investor who
purchases the Shares solicited by Dealer is within the permitted class of
investors under the requirements of the jurisdiction in which such purchaser is
a resident and the suitability standards set forth in the Prospectus and the
subscription agreement.
Dealer agrees that, prior to accepting a subscription for the Shares, it will
inform the prospective investor of all pertinent facts relating to the
illiquidity and lack of marketability of the Shares, as appropriate, during the
term of the investment.






--------------------------------------------------------------------------------




Dealer hereby undertakes and agrees to comply with all obligations applicable to
Dealer under all applicable laws, rules and regulations, including those set
forth by FINRA. In soliciting persons to acquire the Shares, Dealer further
agrees to comply with any applicable requirements of the Securities Act, the
Exchange Act, other applicable federal securities laws, applicable state
securities laws, the rules and regulations promulgated thereunder and the rules
of FINRA and, in particular, Dealer agrees that it will not give any information
or make any representations other than those contained in the Prospectus and in
any Authorized Sales Materials furnished to Dealer by the Dealer Manager for use
in making such solicitations.
VII. Right to Reject Orders or Cancel Sales.
All orders, whether initial or additional, are subject to acceptance by and
shall only become effective upon confirmation by the Company, which reserves the
right to reject any order. Orders not accompanied by a signature page to the
subscription agreement and the required check in payment for the Shares may be
rejected. Issuance and delivery of the Shares will be made only after actual
receipt of payment therefor. If any check is not paid upon presentment, or if
the Company is not in actual receipt of clearinghouse funds or cash, certified
or cashier’s check or the equivalent in payment for the Shares within 15 days of
sale, the Company reserves the right to cancel the sale without notice. In the
event an order is rejected, canceled or rescinded for any reason, the Dealer
agrees to return to the Dealer Manager any commission theretofor paid with
respect to such order.
VIII. Prospectus and Supplemental Information.
Dealer is not authorized or permitted to give, and will not give, any
information or make any representation concerning the Shares except as set forth
in the Prospectus and the Supplemental Information. The Dealer Manager will
supply Dealer with reasonable quantities of the Prospectus, as well as any
Supplemental Information, for delivery to investors, and Dealer will deliver a
copy of the Prospectus as required by the Securities Act, the Exchange Act, and
the Rules and Regulations. The Dealer agrees that it will not send or give any
Supplemental Information to an investor unless it has previously sent or given a
Prospectus to that investor or has simultaneously sent or given a Prospectus
with such Supplemental Information. Dealer agrees that it will not show or give
to any investor or prospective Investor or reproduce any material or writing
that is supplied to it by the Dealer Manager and marked “dealer only” or
otherwise bearing a legend denoting that it is not to be used in connection with
the sale of Shares to members of the public. Dealer agrees that it will not use
in connection with the offer or sale of Shares any material or writing that
relates to another company supplied to it by the Company or the Dealer Manager
bearing a legend that states that such material may not be used in connection
with the offer or sale of any securities of the Company. Dealer further agrees
that it will not use in connection with the offer or sale of Shares any
materials or writings that have not been previously approved by the Dealer
Manager. Each Dealer agrees, if the Dealer Manager so requests, to furnish a
copy of any revised Preliminary Prospectus to each person to whom it has
furnished a copy of any previous Preliminary Prospectus, and further agrees that
it will itself mail or otherwise deliver all preliminary and final Prospectuses
required for compliance with the provisions of Rule 15c2-8 under the Securities
Exchange Act of 1934. Regardless of the termination of this Agreement, Dealer
will deliver a Prospectus in transactions in the Shares for a period of 90 days
from the effective date of the Registration Statement or such longer period as
may be required by the Exchange Act or the Exchange Act Rules and Regulations
thereunder.
IX. License and Association Membership.
Dealer’s acceptance of this Agreement constitutes a representation to the
Company and the Dealer Manager that Dealer is a broker-dealer properly
registered with the SEC, duly authorized to sell Shares under federal and state
securities laws and regulations and in all states where it offers or sells
Shares, and that it is a member in good standing of FINRA. This Agreement shall
automatically terminate if the Dealer ceases to be a member in good standing of
such association. Dealer agrees to notify the Dealer Manager immediately if
Dealer ceases to be a member in good standing.






--------------------------------------------------------------------------------




X. Anti-Money Laundering Compliance Programs.
Dealer’s acceptance of this Agreement constitutes a representation to the
Company and the Dealer Manager that Dealer has established and implemented
anti-money laundering compliance programs in accordance with FINRA Rule 3011,
Section 352 of the Money Laundering Abatement Act and Sections 103.19, 103.35,
and 103.122 of the regulations of the U.S. Treasury Department, and is in
compliance with all Executive Orders and Federal Regulations administered by the
U.S. Treasury Department’s Office of Foreign Assets Control. Further, Dealer
agrees, upon receipt of an “information request” issued under Section 314 (a) of
the USA Patriot Act, to provide the Financial Crimes Enforcement Network with
information regarding: (i) the identity of a specified individual or
organization; (ii) account number; (iii) all identifying information provided by
the account holder; and (4) the date and type of transaction. The Dealer Manager
from time to time will monitor account activity to identify patterns of unusual
size or volume, geographic factors, and any other potential signals of
suspicious activity, including possible money laundering or terrorist financing.
The Company and the Dealer Manager reserve the right to reject account
applications from new customers who fail to provide necessary account
information or who intentionally provide misleading information.
XI. Limitation of Offer.
Dealer will offer Shares only to persons who meet the financial qualifications
set forth in the Prospectus or in any suitability letter or memorandum sent to
it by the Company or the Dealer Manager and will only make offers to persons in
the states in which it is advised in writing that the Shares are qualified for
sale or that such qualification is not required. In offering Shares, Dealer will
comply with the provisions of the rules and requirements of FINRA, as well as
all other applicable rules and regulations relating to suitability of investors,
including without limitation, the provisions of Article III.C. of the NASAA
Guidelines.
XII. Termination, Amendment and Assignment.
Dealer will suspend or terminate its offer and sale of Shares upon the request
of the Company or the Dealer Manager at any time and will resume its offer and
sale of Shares hereunder upon subsequent request of the Company or the Dealer
Manager. Any party may terminate this Agreement by written notice. Such
termination shall be effective 48 hours after the mailing of such notice. This
Agreement and the exhibits hereto are the entire agreement of the parties and
supersede all prior agreements, if any, relating to the subject matter hereof
between the parties hereto.
This Agreement may be amended at any time by the Dealer Manager by written
notice to Dealer, and any such amendment shall be deemed accepted by Dealer upon
placing an order for sale of Shares after he has received such notice. This
Agreement may not be assigned by either party, except with the prior written
consent of the other party. This Agreement shall be binding upon the parties
hereto, their heirs, legal representatives, successors and permitted assigns.
XIII. Privacy Laws.
The Dealer Manager and Dealer (each referred to individually in this section as
“party”) agree as follows:
A. Each party agrees to abide by and comply with (i) the privacy standards and
requirements of the Gramm-Leach-Bliley Act of 1999 (the “GLB Act”), (ii) the
privacy standards and requirements of any other applicable federal or state law,
and (iii) its own internal privacy policies and procedures, each as may be
amended from time to time.
B. Each party agrees to refrain from the use or disclosure of nonpublic personal
information (as defined under the GLB Act) of all customers.






--------------------------------------------------------------------------------




XIV. Confidentiality of Due Diligence Information.
Dealer understands that the Company, Dealer Manager or third party due diligence
providers may from time to time furnish Dealer with certain information which is
non-public, confidential or proprietary in nature (the “Due Diligence
Information”) in connection with its due diligence obligations under FINRA rules
and the federal securities laws. Dealer agrees that the Due Diligence
Information will be kept confidential and shall not, without the prior written
consent of the Company and Dealer Manager, be disclosed by Dealer, or by
Dealer’s affiliates, agents, representatives or employees, in any manner
whatsoever, in whole or in part, and shall not be used by Dealer, its agents,
representatives or employees, other than in connection with Dealer’s due
diligence evaluation of the Offering. Dealer agrees to reveal the Due Diligence
Information only to its affiliates, agents, representatives and employees who
need to know the Due Diligence Information for the purpose of the due diligence
evaluation. Further, Dealer and its affiliates, agents, representatives and
employees will not disclose to any person the fact that the Due Diligence
Information has been made available to it.
The term Due Diligence Information shall not include information which (i) is
already in Dealer’s possession or in the possession of Dealer’s parent
corporation or affiliates, provided that such information is not known by Dealer
to be subject to another confidentiality agreement with or other obligation of
secrecy to the Company or another party; (ii) is or becomes generally available
to the public other than as a result of a disclosure by Dealer, its affiliates,
or their respective directors, officers, employees, agents, advisors and
representatives in violation of this agreement; (iii) becomes available to
Dealer or its affiliates on a non-confidential basis from a source other than
the Company or its advisors, provided that such source is not known by Dealer or
its affiliates to be bound by a confidentiality agreement with or other
obligation of secrecy to the Company or another party; or (iv) is independently
developed by Dealer or by its affiliates without use of the Due Diligence
Information.
Dealer agrees that its obligation of non-disclosure, non-use and confidentiality
of the Due Diligence Information as set forth herein shall terminate two (2)
years after the date on which the Due Diligence Information is received by
Dealer.
XV. Notice.
All notices or other communications required or permitted hereunder shall be in
writing and shall be deemed given or delivered: (i) when delivered personally or
by commercial messenger; (ii) one business day following deposit with a
recognized overnight courier service, provided such deposit occurs prior to the
deadline imposed by such service for overnight delivery; (iii) when transmitted,
if sent by facsimile copy, provided confirmation of receipt is received by
sender and such notice is sent by an additional method provided hereunder, in
each case above provided such communication is addressed to the intended
recipient thereof as set forth below:
If to the Dealer Manager: Griffin Capital Securities, Inc.
18191 Von Karman Avenue, Suite 300
Irvine, California 92612
Facsimile No.: 310-606-5910
Attention: Kevin A. Shields, Chief Executive Officer
If to Dealer, to the address or facsimile number and address specified by Dealer
on the signature page hereto.
XVI. Attorney’s Fees and Applicable Law.
In any action to enforce the provisions of this Agreement or to secure damages
for its breach, the prevailing party shall recover its costs and reasonable
attorney’s fees. This Agreement shall be construed






--------------------------------------------------------------------------------




under the laws of the State of California and shall take effect when signed by
Dealer and countersigned by the Dealer Manager.
AGREED TO AND ACCEPTED BY
THE DEALER MANAGER:
GRIFFIN CAPITAL SECURITIES, INC.


By: /s/ Kevin A. Shields        
Kevin A. Shields
Chief Executive Officer






--------------------------------------------------------------------------------




 
GRIFFIN-AMERICAN HEALTHCARE REIT III, INC.
Participating Dealer Agreement
[SIGNATURE PAGE]
We have read the foregoing Participating Dealer Agreement and we hereby accept
and agree to the terms and conditions therein set forth. We hereby represent
that the list below of jurisdictions in which we are registered or licensed as a
broker or dealer and are fully authorized to sell securities is true and
correct, and we agree to advise you of any changes to the information listed on
this signature page during the term of this Participating Dealer Agreement.


1.    Identity of Dealer:
Name:                 


Type of entity:                         
(to be completed by Dealer) (corporation, partnership or proprietorship)
Organized in the State of:                         
(to be completed by Dealer)(State)
Licensed as broker-dealer in the following States:     


                                                
(to be completed by Dealer)
Tax I.D #:     
2.    Person to receive notice pursuant to Section XV.
Name:     
Company:         
Address:         
City, State and Zip Code:                    
Telephone No.: ( )            
Fax No.: ( )            
AGREED TO AND ACCEPTED BY THE DEALER:
    
(Dealer’s Firm Name)
By        
Signature
Title:     


Date:        






